Title: From John Adams to John Quincy Adams, 28 April 1811
From: Adams, John
To: Adams, John Quincy


N. 9. or 10 in 1811
My dear Son
Quincy April 28. 1811

This Line will go by the Ship Hugh Johnston William Johnston Master bound for St. Petersbourg. She belongs to the House of Loring and Curtis and is consigned to Mr Joseph Austin, all Citizens of Boston: So that I presume if Neutral Ships Neutral owners Neutral Cargoes and Neutral Consignees can in any case Sail Securely, this Letter will reach you with safety.
I have Mementos enough. Fryday brought me a Summon to the Funeral of the late Chief Justice Dana and Saturday from Judge Sewall of York an account of the Death and sepulture of my Classmate Dr Hemenway of Wells.
Yesterday I visited the Botanical Garden and dined with The Trustees and Visitors at President Kirklands in Cambridge. The Garden is a grand and beautiful object. A new and handsome house for the Professor an Admirable Green house and hot House and a Garden in a train of fine Cultivation, well formed on every Side present objects very agreable and much to the Credit of our young Country.
We are all well—as your Sons are well and behave well and make handsome Proficiency in their Studies.
Your Brother is gone to Wiscasset with The Attorney General and Mr John Smith of Springfield, on a Commission to Settle disputes between Claimants to Land.
Our Governors are chosen by Majorities larger than last year, The Senate is with them 21 to 19.
Nothing certainly to be concluded as yet from any Intelligence from France or England.
This whole Nation expects and desires to See you on the Bench with a Unanimity that you must respect. Every day brings fresh Proofs of this that cannot be contradicted, disputed or evaded. And with the Nation al Voire your Mother, and all your other Relations / cordially unite your affectionate / Father
John Adams